             Case 2:20-cv-00863-RSL Document 13 Filed 08/31/20 Page 1 of 2




 1                                                                THE HON. ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   SKULD SYNDICATE 1897 and THE                     )    Case No. 2:20-cv-00863-RSL
     STANDARD SYNDICATE 1884,                         )
10   UNDERWRITERS AT LLOYD’S,                         )    ORDER GRANTING STIPULATED
     LONDON subscribing to Policy                     )    MOTION TO EXTEND STAY
11   B0621MICEF000116,                                )    PENDING FINALIZATION OF
                                                      )    SETTLEMENT AGREEMENT
12                                    Plaintiffs,     )
                                                      )
13          v.                                        )
                                                      )
14   ROLLS-ROYCE MARINE NORTH                         )
     AMERICA, INC., a Delaware Corporation,           )
15                                                    )
                                     Defendant.       )
16                                                    )
                                                      )
17

18          Before the Court is the parties’ Stipulated Report on Mediation and Stipulated Motion to
19   Extend Stay Pending Finalization of Settlement Agreement (ECF No. 12). The Court finds
20   there is good cause to extend the stay in this case to allow the parties to finalize a settlement
21   agreement and release.
22          IT IS THEREFORE ORDERED AND ADJUDGED:
23          1.      The Parties’ Stipulated Motion to Extend Stay Pending Finalization of Settlement
24   Agreement is GRANTED.
25          2.      The case is STAYED until October 15, 2020, pending the finalization of a
26   settlement agreement and release, or upon notice from the parties for other relief.
27          3.   No case schedule shall issue, and no trial date shall be set.
     ORDER GRANTING STIPULATED MOTION TO EXTEND                                 LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     STAY PENDING MEDIATION                                                       P.O. BOX 91302
     NO. 2:20-CV-00863-RSL - 1                                              SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
             Case 2:20-cv-00863-RSL Document 13 Filed 08/31/20 Page 2 of 2




 1          4.       By October 15, 2020, the parties will file a joint status report with the Court

 2   explaining if this matter has resolved or requesting appropriate relief.

 3
            Dated this 31st day of August, 2020.
 4

 5
                                                   A
 6                                                Robert S. Lasnik
                                                  United States District Judge
 7

 8
 9

10
     Presented by:
11

12    s/Katie Smith Matison                             s/Jason M. Kettrick (email authorization)
      Katie Smith Matison, WSBA No. 20737              Jason M. Kettrick, WSBA No. 35459
13    Per D. Jansen, WSBA No. 49966                    Rory D. Cosgrove, WSBA No. 48647
      Aaron Schaer, WSBA No. 52122                     Sommer B. Clement, WSBA No. 31497
14
      LANE POWELL PC                                   CARNEY BADLEY SPELLMAN, P.S.
15    1420 Fifth Avenue, Suite 4200                    701 Fifth Avenue, Suite 3600
      P.O. Box 91302                                   Seattle, WA 98104-7010
16    Seattle, WA 98111-9402                           Phone: 206-622-8020
      Phone: 206-223-7000                              Fax: 206-467-8215
17    Fax: 206-223-7107
18    Attorneys for Plaintiffs:                        Attorneys for Defendant:
19    SKULD SYNDICATE 1897 and THE                     ROLLS-ROYCE MARINE NORTH
      STANDARD SYNDICATE 1884                          AMERICA, INC.
20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO EXTEND                                    LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     STAY PENDING MEDIATION                                                          P.O. BOX 91302
     NO. 2:20-CV-00863-RSL - 2                                                 SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
